       Case 5:17-cv-00220-LHK Document 1524 Filed 07/23/19 Page 1 of 1




                   UNITED STATES COURT OF APPEALS                      FILED
                          FOR THE NINTH CIRCUIT                         JUL 23 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
FEDERAL TRADE COMMISSION,                     No.    19-16122

               Plaintiff-Appellee,            D.C. No. 5:17-cv-00220-LHK
                                              Northern District of California,
SAMSUNG ELECTRONICS COMPANY,                  San Jose
LTD.; et al.,
                                              ORDER
               Intervenors-Pending,

 v.

QUALCOMM INCORPORATED, A
Delaware corporation,

               Defendant-Appellant.

Before: SCHROEDER, CANBY, and CHRISTEN, Circuit Judges.

      The unopposed motions of Samsung, Intel Corporation, Ericsson, Inc, and

MediaTek Inc. to intervene are granted (Docket Entry Nos. 17, 21, 34, 35).

      The unopposed motions of Ericsson, Inc., and the Honorable Paul R. Michel

to file amicus briefs in support of Qualcomm’s motion for a stay pending appeal

are granted (Docket Entry Nos. 24, 28).

      The motion for a stay pending appeal will be addressed by subsequent order.




AT/MOATT
